Title: To John Adams from Samuel Osgood, 7 December 1783
From: Osgood, Samuel
To: Adams, John


          Annapolis Decemr: 7th. 1783
          I should have done myself the Pleasure of writing to you before this Time; But since Joining Congress, we have been in an unsettled Posture.— little other Business has been done than that of determining a Place, or Places, for the future Residence of Congress.— The Discussion of these Questions bro’t into view many others, of great Importance.— The Decissions of Congress, you are undoubtedly acquainted with, respecting their future Residences.— But you may probably be uninform’d, as to the Motives & Reasons, that operated in the Minds of the Delegates of several of the States, to agree to Measures, that seem to be attended with no inconsiderable Inconveniency on several Accounts.— They are such, as have made the Measure unpopular to all those, who are not capable of discerning the absolute Necessity of placing Congress in a Situation, that will have the greatest Tendency to make them a free & independent Body—& it is more especially disagreeable to those who have long had a settled Plan of placing Congress in a Situation, where it would be morally impossible that they should not be fettered & shackled with an Influence, that would absolutely controul all their Measures.—
          The Simplicity of the first Class, will operate powerfully in Support of the second, who, possess’d of no small Share of Cunning & Address, will use all their Endeavors to keep out of Sight, the true Reasons of the Measure, & at the same Time place it in such a Point of Light, as to create strong Prejudices against it in the Minds of the uninformed & unthinking Part of the Society, who are too apt, for the Sake of a little present Relief, to reject Plans that would have a Tendency to secure to them very great future Advantages.—
          When Ignorance & Cunning are combined, as is frequently the Case, against wise & politic Measures, hard is the Task of the Man, who is honestly endeavoring to oppose the Systematical Intrigue of a few, by Reasons of public Utility & Propriety.— This may be the Situation of those Members of Congress, who have supported the Propositions for two permanent Places, at which the Residence of Congress shall be alternately equal.— The Objections against it are easily adduced, & of such a Nature as will at once make sensible Impressions upon the Popular Party: or rather those who do not look beyond the present Day, nor consider the Necessity of securing to Posterity the Blessings which are at their Disposal.— There are several Weighty Reasons to support the late Decissions of Congress.— It was necessary to accommodate the several Parts of the Continent, some of which were greatly agitated, & dissatisfied with the first Determination of Congress.— It was necessary in Order to destroy Systems, which would finally have ended in absolute Aristocracy—the Effects of which have been too apparent for several Years past— It would not have been possible, that Congress should ever have been a free & independent Body in the City of P——a.— Plans for absolute Government, for deceiving the lower Classes of People, for introducing undue Influence, for any Kind of Government, in which Democracy has the least possible Share, originate, are cherished & disseminated from thence.—
          With Respect to accommodating the several States in the Union, it is a Matter of absolute Necessity.— The seven eastern States may, by the Iron Hand of voting, carry the Seat of Congress much more Northward than it really ought to be, & accommodate themselves very well— But it is unnatural to suppose that the southern States would chearfully submit to such a Decission; they openly declare that they cannot, & will not; & as a fœderal Town cannot be erected without their Concurrence; the final Event must have been, that Congress would have again fallen into the City of P——a, & there remained, until the several States for Want of Confidence in them, should have voluntarily put an End to their Existence; which, without pretending to have the Gift of Prophesying, one might easily foresee would not be a very distant Period.— As to the Matter of travelling one or two hundred Miles farther, it is of no Weight—The Climate has some—But if Congress can dispatch all their Business in the Fall & Winter, which they certainly may do in future, our pointed Objection against a southern Climate will not exist at those Seasons of the year.— I am therefore fully of the Opinion that public Harmony & Concord are Objects of no small Consequence in the Union & that private Inconvenience ought always to give Way to them.—
          That Systems of Intrigue & Influence have been laid, that they are too strongly rooted already, is but too well known to those who have had a Share in public Business for these several Years past.— A Recital of the various Measures & Manœuvres, that tend to corroborate the Opinion, would be too tedious for a Letter— I need only say, that the sensible Part of those who are deeply engaged in the intriguing Plans, are most violent against the Decission of Congress, respecting two Places of Residence, that they have ever since, had strongly marked in their Countenances, an evident Air of Dejection.— their unexpected disappointment seems to have irritated them much, & we must be prepared to meet a Torrent of Abuse & many scurrilous Observations.— The Prostitutes to Influence are capable frequently of making the wrong seem to be Right— But with a Jealous, well informed People, Truth will prevail; & there is little Danger of their condemning honest, well meant Endeavors to serve them.—
          The System of Influence began, when the United States were reduced to the most deplorable Situation, on Account of their Finances; when the virtuous Spirit of the People began to Subside, & when among many an Indifference to the Cause began to be too manifest— At this fatal Moment the eagle eyed Politican of our great Ally, discovered the absolute Importance of the Aid of his Master, & the critical Situation of the United States.— It was then he ventured to propose that Congress should subject their Peace Commissioners to the absolute controul of a foreign Court. It was then found to be necessary to establish Ministers of State, a Financier, a Secretary at War, & a Secre[tary] for foreign Affairs.— It was necessary to place Congress in a Situation before the Close of the War that the Members of that Body, excepting a chosen few, should know little or nothing of the Negociations abroad— It was necessary to create an Office of foreign Affairs, & that the Chevalier & his Secretary should be the Persons behind the Scene to manage & direct all the Measures t[here]of.— In the Beginning of the year 1781 Congress found themselves extremely embarass’d—they had no Money, nor any Credit—the southern States were some of them abandonned to, & others of them overrun by the Enemy— The Delegates from those States found it impractible for the eastern States to afford them much Assistance; & some from Despair of other Means, & others probably from less virtuous Motives, agreed to give up the united States to foreign Power, perswading themselves & endeavoring to perswade others, that disinterested Benevolence alone, was the Principle from which that Court always acted.— All Hommage was due & it became Treason to speak, think or even look, as if one suppos’d it possible that she should do us an Injury, or act from interested Motives.— The Weakness & the Wickedness of the southern States placed the united States in a most humiliating Situation, opend the Door of Intrigue, which has been disclosing more & more every Year since— I have no Doubt their Object was to s[erve] their own Country; & for this Purpose, they became humble devo[ted] Worshippers of the golden Image—and every Person that did not flatter, & dance attendance as much as they, was immediately set down as having a contracted, illiberal Mind.— Attention and a smile elated the one Party, whilst a cold formal Reception & often a pointed Neglect, mark’d evidently the point of Light in which the other was viewed.—
          In this Situation was Congress, when the great Officers of State commenced— The Financier & Secretary for foreign Affairs were admirably well adapted to support, & not only so, but to become the principal Engines of Intrigue— The first mentioned Officer, is a Man of inflexible Perseverance— He Judges well in almost all Money Matters; & mercantile Transactions— He well knows what is necessary to support public Credit— But never thinks it necessary to secure the Confidence of the People, by making Measures palatable to them— A Man destitute of every Kind of theoretic Knowledge; but from extensive mercantile Negociations, he is a good practical Merchant; more than this cannot be said with Justice.— He Judges generally for himself; & acts with great Decision— He has many excellent Qualities for a Financier, which however do not comport so well with Republicanism, as Monarchy.— Ambitious of becoming the first Man in the united States, he was not so delicate in the Choice of Means, & Men for his Purpose, as is indispensably necessary in a free Government— The good Ally of the United States could assist him in Money, & he was heartily dispos’d to make her very grateful Returns— The United States abound with Men absolutely devoted.— With such a Financier and with such Materials, it is easy to conceive what an amazing Power he would soon acquire.— He stood in need of foreign Support, & they stood in need of him; thus far the political Machinery was in Unison; & republicanism grated harsh Discords.—
          The Secretary for foreign Affairs was a Man of more acquired Knowledge, & less natural Ability—A Person as completely devoted to promote all the Views & Wishes of our good Ally, as his Minister & Secretary could possibly be.— His Office was mestireous, & secret to all those, who ought to have a perfect Knowledge of all it contain’d— It was undoubtedly public to all those, to whom it ought to have been a profound Secret— Two foreigners were private Secretaries in that Office; one of which it is probable was a Disciple of the Sorbonne educated a Jesuit—the other had been a french Priest.— With this Arrangement, it is impossible to suppose that any Thing of Importance, would not be communicated immediately to such as the Interest of the united States required, should not know it.— More real Injury resulted from this Arrangement, than could possibly have done, if there had been no Office & no pretended Secrets.— It was a Snare to our faithful foreign Ministers, & a secure Asylum, to such as were dispos’d to prostrate the Honor & Dignity of the United States, before the polluted Shrine of Monarchy. In this Situation it was impossible to support an honest Man; All our foreign Ministers, excepting one, have felt very severely the Effects of this unaccountable System.— It is strange that so many, who seem to be republicans, were so easily drawn into the Snare, & that they either could not, or would not see, that it was giving up at once, all the Priviledges for the Preservation of which we had freely lavish’d our Blood & Treasure.—
          It was fortunate for the United States, that the Secretary at War, was a true Republican, & totally oppos’d to Intrigue & aristocratical Measures—had Genl. Schuyler, who nearly carried the Choice, been plac’d in that Office, It is a great Question in my Mind, whether it would have been practicable for Congress, to have disbanded their Army.— The Financier only wanted a Person in that Office who would go any Lengths with him: a Number of Officers as well as Citizens were ripe for the Measure— It had undoubtedly been deliberately digested—And the Finance Office was probably the Center of Motion.— I am well informed that an Attempt was made to draw in the late Secretary at War—But he checkd it, with a Firmness, that will always do him Honor.— such a Triumvirate, would have been too powerful for the United States; & Heaven only knows what Kind of a Form our fœderal Government would have assum’d.— The present, by that Party, is held in the utmost Detestation, & they will persevere inflexibly in their Attempts for any Alteration, by Intrigue, & by open Force, when Matters are matured, & promise more Success, than at present.—
          These Plans, in which our good Allies, were undoubtedly more than idle Spectators, originated in the Beginning of the Year 1781 & operated fully before the End of the Year.
          Having given you a general View of the prevailing politics of Congress at that Time, I hope it will not be altogether useless to communicate to you, as far as my Memory serves me, The Reasons that were urged in Support of several important Decissions of Congress respecting our foreign Ministers.— The first took Place in June 1781 a few Days before I Join’d that Body.— It respected your Commission for Peace— The Business was all matured before I arrived, therefore I am not well able to say, what suggested to Congress the Idea of an Alteration— However I had not to look any farther, to satisfy myself, after I had perused the several Letters that pass’d between you & the C. de V——s respecting the Resolutions of Congress of the 18th. of March 1780; & also the Publication of your Commission, for a commercial Treaty with great Britain.— That you might be restricted as to the free exercise of your own Judgment, If Nature had not made you servile & submissive, it was expedient that you should pointedly instructed— I find by the secret Journals, that after a New Instructions were made out for you alone, before the final Completion, the Report was recommitted, with Directions to the Committee to confer with the Chevalier.— I find the Committee reported to Congress several Amendments propos’d by him, the most material of which was “and you are ultimately to govern yourself by the Advice of the Minister of his most Christian Majesty.” &ca— The Amendments were all said to be carried in the affirmative; the yeas & nays on the above Clause, shew that there were but Eight States in Favor of it— And it has always been a Question whether the Instructions were valid, as nine States never agreed to them & the Confederation requires the Assent of nine States, on all Questions relating to Treaties.— But it was not sufficient to let it rest here; A Treaty of Peace was a very important Matter to the united States; too much so, to be committed to any Individual.— Two great Objects in that Treaty, would be, the Fishery & western Territory: & local Views might operate too powerfully in the Mind of a single Person: He would certainly urge that most, which would be most beneficial to the Part of the Continent from which he might happen to be taken.— The Ultimata with Respect to the Limits of the united States agreed upon in 1778 or 1779 being repeated, there was some Reason, why there should be more than one Peace Commissioner, Indeed there would have been a very good Reason for it, considering the general Terms of the last Instructions, had not that humiliating Clause been inserted, which made all our Peace Commissioners a mere Cypher. The Names of those Commrs. who nobly dared to act contrary to the Intention of that inglorious Restriction will be immortalized, by every true American.— Congress having agreed upon five Commissrs.—The infamous Instructions made out for you, were adopted verbatim for the five—And the Objectionable Parts were warmly debated again in Congress.— However Eight States agreed to them; & it is a very great Misfortune at this Time, that we cannot from the Journals, show that there were no more the Yeas & Nays not being call’d. That there were no more, I am sure as an Individual, having the Names of the Persons who were willing to submit their dearest Interests to Judges deeply concern’d in the Decision.— It was objected at the Time, that Eight States were not competent to pass such Instructions & that the Articles of Confederation invested no Power in Congress by which they could make a foreign Court the Arbiter of Peace [&] War for the united States.— I have as yet no Reason to alter my Opinion, which is, that both were unconstitutional. To make War nine States are necessary: but the Confederation is not as explicit respecting the making of Peace— It is held by some, that seven States only are necessary—& some who assisted in framing the Confederation, say, that this was the Idea of the Framers— But an Idea so replete with Inconsistency, seems to me Inadmissable.— The Purport of Instructions, which containd those degrading Restrictions you are fully acquainted with; but by what I have colle[cted] from Mr. T——r, you are not so fully acquainted with some Endeavors in Congress to procure a Repeal of those Objectiona[ble] Parts.— After the C. de— V——s was made acquainted with the unbounded Confidence, that Congress by those Instructions placed in the Ministers of his most Christian Majesty, he wrote to Congress, in the Name of his Master, a Letter expressing the Satisfaction that the Confidence gave, & the Moderation that would be discovered in the Use of the Power; that all his Exertions would be to promote the Welfare of his Ally.— But intimates, that he has been informed that the Measure was not unanimously agreed to in Congress.— And that if the Want of unanimity is likely to produce any Division in Congress, that may tend to destroy the Union & Harmony of that Body, he would willingly relinquish a Deposit, so delicate in its Nature, & of such great Importance— He suggests the fresh Obligations his Master is laid under, by this confidential Commission, to render every possible Service to the United States— But if Congress should see fit to withdraw the Power, the Obligation will be lessened, & the United States must in Consequence thereof, be particularly attentive to their own Interests— The Meaning of which, needs no Comment.— If I do not misremember the above is nearly the Purport of the Letter.— Notwithstanding this, in the Space of fifteen Months, three several Attempts were made in Congress, to revise & alter those Instructions, But to no Purpose.— Those who severely reprobated them, were not clear, that it was expedient to withdraw them. It had become a Matter of Delicacy, & the Situation of the United States, was not so happy, as to encourage them to do an act that would probably wound the feelings, if not give great Offence to the C. de. V——s— I am not uneasy now, that the Power was not withdrawn— I am happy that the Intention of the Instructions were gloriously eluded.—
          I have Reason to beleive, that those Members who warmly supported the Measure at first, have been made to fear the Resentment of the united States.— They have endeavored to explain to Congress the Reasons of the Measure.— They offer no better, than the extremely exhausted Situation of the Country at that Time, & the Despondency, evident from the small Exertions of all the States.— Doctor. Witherspoon has been candid enough on the floor of Congress, to hint at a better Reason, which was, your obstinate Dispute with the C. de. V.s I have always suppos’d, that the object was to clip your Wings, & make you more tame & docile; & that if they had at first adopted the Idea of having five Commissioners, they would not have made them mere Spectators.—
          After the Provisional Treaty arriv’d, some were heartily pleas’d, & others discovered a Degree of Mortification— It was evident that our Commrs. acted for themselves—that they put a proper & rational Construction upon their Instructions— But it was said that they had grossly disobeyed them— That the Court of F——e must unavoidably be extremely irritated; that instead of making the most confidential & unreserved Communications to, & instead of being governed in the least by the Advice of the Ministers of his most C—— M.—— They had made, & signed a Treaty, without their Knowledge or Concurrence.—not only so they had entered into a private Stipulation with the Minister of great Britain of little or no Consequence to the United States, as pointedly against the Court of Madrid, as it was in favor of G—— B——n.— It was not only unwise to encourage G—— B——n to carry war into the Floridas, but it was an extraordinary, & unnatural Disobedience of Instructions. Our Commissioners must be immediately censured, & positively directed to communicate the secret Article; otherwise Congress would become Partners in their criminal Secrecy.— These Observations did not operate so as to ensure the Party of Success, in a censuring Resolution— It was tempered— A Proposition was made expressing the great Satisfaction of Congress in the Conduct of their Commrs. & obliquely censuring them, for that Secret Article— This was not palatable— It was then said that his most C—— M—— had instructed his Minister here, to remonstrate to Congress in severe Terms, against the Conduct of our Commrs.; & that Congress would act wisely, to anticipate the Business— But this had no better Effect—& the Matter subsided— It was a Matter of Surprize and Astonishment to the Franklinites, that the God of Electricity consented to act with you secretly. However, if I might be allowed to form an Opinion, it would be, that the electrical Machine discharged itself invisibly—for where there is unbounded Confidence, surely there is no Reason for the least Reserve— He does not consider his most C—— M—— as an Ally, but as a Father to the United States whenever he mentions him it is in this Light.—
          The next act of Congress of Consequence, was the recalling your Commission for entering into a commercial Treaty with G. B. The Debates upon this Question were not so warm, & lengthy as upon the above.— The principal Reason that was urged, for taking it from you, was that there were in Effect two Commissions for the same Purpose: It was insisted upon, that the Ministers for Peace were empowered by their Commission to make such Commercial Stipulations in a Treaty of Peace, as should be found necessary—that this virtually repealed the Commission to you— To set the Matter in a clear Point of Light, that there might be no Interference in the Negociations, that the Business might be all done in Concert, seven States revoked your Commission— These were some of the Observations made Use of at the Time— But I suppos’d then, & am more confirmed in my Opinion now, that it was a foreign Manœuvre, not merely to mortify you, but the real Intention at that Time was, to have no Commercial Treaty with G—— B——n This Sentiment prevail’d very much at that Time; And it is not destitute of warm Advocates now.— It is the same with Respect to a commercial Treaty with the Court of St. Petersburgh.— It has been too apparent, that the Court of Verseilles are very anxious to confine our Trade as much, as possible, to themselves.— It was not till some Time after this Event, that the Delegates of Masstts. in examining the Instructions to which the Peace Commrs. were referred, as containing the Expectations & Wishes of Congress, found that not a single Word respecting the Fishery, was to be found therein.— This obliged them to move for the Instruction that afterwards pass’d respecting the same—which was long before Congress, & met with an unaccountable Opposition; the Reason is probably containd in a Letter Mr. J—— transmitted to Congress.— It may not be useless to make some Observations upon this Letter.— It contained Sentiments which were suppos’d by some to be predominant in that Persons Mind, before the Reception of it.— It was an unexpected & extreme Mortification to the Party—& I beleive the Secretary for foreign Affairs handed it immediately to Congress, without consulting them; for I am perswaded if he had done it, the Result would have been, that Congress should never see that Copy.— But they received it, & the only alternative was, to invalidate it— It was therefore asserted that Mr. M——s never wrote it.— he, who was soon made acquainted with it, I am informd, positively disowns it— But, say they, consider the Improbability of it— here is a Copy & a Translation too, why is not a Copy of the Original furnish’d— This Letter must have come thro British Hands, & it is a mere Peice of cunning of theirs, to decive and Prejudice our Ministers against a faithful Ally— But if it was not a Forgery—it is of little Consequence for Time has discov[ered] that the C. de V——s paid no Attention to it as he has not taken any one of the Measures pointed out in that Letter However it was thot best to beleive it a Forgery: & that Mr. J—— was unreasonably Jealous.— Many of the Party in Congress were undoubtedly very much disappointed in Mr. J—— He tho’t & acted like a wise & an independant Man; & they did not wish him to think or act himself.— It was not expected that he would take so decided a Part in favor of the Fishery, as it was said, t[hat] he once tho’t it of no considerable Import[ance] to the United States— It was therefore apprehended that you & Mr. L——s would unite in favor of them, & that the other two would not Care much about them.— It was expected that this Division would frequently happen, until Mr. J——[’s] Letters discovered him to be a faithful & cautious Minister.— a little Time before this, It was moved & debated, with as much warmth as any Question had for a long Time occasioned whether Mr. Laurens, as one of the Peace Commissioners should be suspended, until he should have informed Congress, whether he really addressd the Commons of G—— B——n in the shameful Stile of the Petition or Memorial, printed as his among the Deb[ates] of the House of Commons of G. B——n— If it was really his he had discovered so much Weakness, & so deeply wounded the Honor & Dignity of the United States, that he ought not on any Account to be continued in his important Trust— There was too much Truth in the Observation— But as the Members of the eastern States relied on him, to Join with you in supporting Our Claim & Right to the Fisheries, they could not consent to his Suspension, had it not been for this, he would certainly have been suspended—had they then known the decided Part Mr. J would take—& that the other would have discovered a Degree of unexpected Flexibility in some Instances, he would have been suspended— But I conceive from very different Motives— I have no Doubt that the Aim of the Party was to weaken your Support— they only know what they meant, but this was my Opinion at the Time— It remains yet a Mistery, whether he was the real Author of that humiliating Peice, published as his.—
          It was concluded by some in Congress from a Passage or two in Mr. Laurens’s Letter to them, after he first met you in Holland, that he was not well pleased with the Reception you gave him—or that you did not properly Estimate the Value of his Services, in not accepting of his Assistance in negociating a Loan.— I beleive some wish’d at that Time to make a Difference between you, if possible; & the systematical Junto were capable of framing here, & disseminating there, (& vice versa) what they pleas’d.— If I remember rightly the Passages hinted at, were not of much Consequence, & did not seem to be dictated by Disappointment.—
          You will pardon me in candidly mentioning to you the Effects of your long Journal, forwarded after the signing of the provisional Treaty.— It was read by the Secretary in Congress.— it was too minute for the Delicacy of several of the Gentlemen.— they appeared very much disposed to make it appear as ridiculous as possible; several ungenerous Remarks were made upon it, as being unfit to be read in Congress, & not worth the Time expended in reading it.— The Day after it was read, the Delegates of Masstts. found on the Table of Congress your Letter addressd to J. Jackson or the Delegates— A Passage in that Letter led them to conclude that your Journal was not intended for Congress, as you mention that you had enclosed for his Perusal a Journal; & there was none enclosed.— They therefore agreed to move that the Journal might be delivered to them— This Motion soon found Opponents. It was then said that it contained Matters of great Importance, which you had not mentioned in your other Letters—but we examined your other Letters, & found all the great Matters touch’d upon, & the smaller ones omitted.— The Secretary for foreign Affairs, was sent for to know whether it came address’d to him; he produced three several Covers with your Seal, all directed to him, and the foldings corresponded to those of the Journal: after this, we let the Matter subside, as we found we should loose the Question; & also, that a Number of the Members were convinced, that there was some Mistake: nothing was said against it afterwards.— Whatever your Intentions were respecting your Journal, it was necessary for us to take the Measure we did; & it had a very happy Effect.—
          By a Letter lately received from Mr. D—— it is probable he has left the C——t of St. P—— sometime since.— If my Memory would serve me at this distant Day, to relate the various Manœuvres with Respect to him, it might serve to show how compleatly the System has operated here, as well as in Europe.—
          Mr. Dana’s Character was fix’d as an Antigallican, from the first Letter he wrote to Congress from St. P——, after he had confer’d with the french Minister at that Court.— He wrote as an independent Man ought to— He gave his Sentiments freely upon the politicks of France. This Mode of thinking, however well founded, was very unpalatable to Congress in general. At that Time he ought not to have committed his own Tho’ts to Paper—much less ought he to have wrote so freely against Gallican Measures without Cyphers.— as Congress never received but One Copy which was either the Duplicate, or triplicate, the others must have fallen into Hands of our Ally—And consequently injure us extremely— The frequent Instances of her Generosity forbids every illiberal Sentiment— It indicates a little, contracted & Jealous Mind which would enter into the Minutæ of their Politicks, & take every Opportunity to make unfavorable Inferences from mere Appearances only.— This seem’d to be the Light in which this Letter was viewed— It was necessary therefore to point out to Mr. D—— the Line of Conduct which he ought to pursue: to let him know that Congress would not listen to any Insinuations against our great & good Ally, & to damp that Ardor which he seem’d to discover, for displaying his Ministerial Commission— A Lengthy Report was consequently made upon his Letter; the Work of John Morin Scott, in which Mr. D——’s Conduct was criticized upon unreasonably—& set in a very unfavourable point of Light— This Report could not obtain the Sanction of Congress; It was therefore referred to the Secretary for foreign Affairs, for a new Draught, which was not much less severe. It was agreed that both Draughts should be postponed, & a short Resolution was proposed, & adopted— I mention this Circumstance, because I am informed, that previous to the sending forward the Resolution, Mr. R. R. L——n forwarded one of those unauthentic Draughts; which, if true, was an unpardonable Peice of Cunning in him—for there was a Debate in Congress how those Drafts should be disposed of; & it was the Sense of Congress, that they should die.— That Mr. L——n was capable of this, is but too evident, from many Specimens of his Disposition to Intrigue.— Ever afterwards, the Systematical Junto, levelled their envenomed Shafts against him Mr. D.—& however important it might be to the united States, to have a Treaty with the Empress, they preferred the Sacrifice of that Advantage, rather than that Mr. D should have the Honor of negociating that Treaty. so strong has the Current been in favor of Gallican Politicks, that I am perswaded the Party here, were mortified at your Success with the united Netherlands, & were very content with the Ill Success of Mr. Jay as well as Mr. D.—
          It was long since evident that Mr. J—— & Mr. Carmichael did not agree entirely— But before it had fully opened—there was an Attempt made in Congress, to transfer Mr. C—— to the Minister at Verseilles— The Motion set forth, that his Services were no longer necessary at the Court of Madrid, & that a Secretary was necessary to the Commission at Verseilles that Mr. Carmichael be accordingly appointed to the said Commission, or to this Purport.— It is not the Usage to make such Appointments without a Nomination & Ballot— It was therefore objected to. The Question was divided, & agreed to, that Mr. C——’s Services were not necessary at the Court of Madrid. The Party who made the Motion were very much perplexed how to vote—for if they should agree to it & then not obtain the Transfer, they would defeat themselves— This really happened.— near two years ago, & they have been very content to let Mr. C—— continue from that time to this.—
          The Marquis La Fayette has zealously interested himself in all our important Matters—he assumes the Language [of] a true born American, & is a very popular Character in the Country— But if I Mistake not he is deeply immersed in European Politicks: which are the worst that can possibly exist for America— When he last left this Country he went with an evident Design to assist our Commrs. in negociating the Peace it was pretty plainly intimated that he wish’d to be one of the Number—had he been added to them, it would not have been more extraordinary, than some other Matters that have taken Place— An Instruction however to you to consult & advise with him, was carried— I do not apprehend you were much the wiser for the Informa[tion] you might have obtain’d from that Quarter. few Americans are worthy to be trusted in some of the most important Concerns of the United States—& not a single Foreigner.—
          Doctor Franklin has long been urging Congress to m[ake] his Grandson a Minister; his last Letter presses them on this Subject & is accompanied with a particular Requ[est] purporting to be from the Minister of Sweden.— Nothing is to be feared from these Instances—for I am sure at present, that Congress will not make him a Minister; & I hope the Period never will arrive.— It is said he has served an Apprenticeship; But with such a Master, & such Examples, [he] must be tenfold the wore for it.—
          The little Conversation I had with Mr. Thaxter led me to this narrative— I wish I had Time to arrange it better & not only so, but to examine our foreign Papers, from which, I doubt not that I could make many Extra[cts] that would be worthy of Communicating.—
          You will I think be convinced that french Politicks have a great Ascendency among us— They have taken very deep R[oot] May Heaven finally extricate us from all foreign Intrigues.—
        